 Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 1 of 16 PageID #: 75



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                 )      Chapter 11
In re:                                           )
MAXUS ENERGY CORPORATION, et al.,                )      Case No. 16-11501 (CSS)
                                                 )      Jointly Administered
                   Debtors.                      )
                                                 )
                                                 )
MAXUS LIQUIDATING TRUST,                         )
                 Plaintiff,                      )      Adversary Proceeding
      v.                                         )
YPF S.A., YPF INTERNATIONAL S.A., YPF            )      Adv. Proc. No. 18-50489 (CSS)
HOLDINGS, INC., CLH HOLDINGS, INC.,              )
REPSOL, S.A., REPSOL EXPLORACIÓN, S.A.,          )
REPSOL USA HOLDINGS CORP., REPSOL                )
E&P USA, INC., REPSOL OFFSHORE E&P               )
USA, INC., REPSOL E&P T&T LIMITED, and           )
REPSOL SERVICES CO.,                             )
                 Defendants.                     )
                                                 )
MAXUS LIQUIDATING TRUST,                         )      C.A. No. 19-cv-1073-RGA
                  Plaintiff,                     )      Consolidated
      v.                                         )
YPF S.A., et al.,                                )
                  Defendants.                    )
                                                 )

                    REPSOL DEFENDANTS’ REPLY IN SUPPORT
                     OF WITHDRAWAL OF THE REFERENCE

MORRIS, NICHOLS, ARSHT &                   WEIL, GOTSHAL & MANGES LLP
TUNNELL LLP                                Edward Soto
Robert J. Dehney                           767 Fifth Avenue
Curtis S. Miller                           New York, New York 10153
Daniel B. Butz                             Telephone: (212) 310-8000
1201 North Market Street                   Facsimile: (212) 310-8007
P.O. Box 1347
Wilmington, Delaware 19899-1347
Telephone: (302) 351-9412
Facsimile: (302) 425-3080
                    Counsel for the Repsol Defendants


Dated: August 5, 2019
 Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 2 of 16 PageID #: 76
                                                                                                                                              i


                                                 TABLE OF CONTENTS

                                                                                                                                       Page

TABLE OF AUTHORITIES ........................................................................................................ ii

I.       SUMMARY OF ARGUMENT ........................................................................................ 1

II.      REPLY .............................................................................................................................. 3

       A.     The Trust’s Arguments Alleging the Unavailability of Mandatory
              Abstention Disregard the Plan and Ignore Binding Third Circuit
              Precedent. .....................................................................................................................3

       B.     The Trust’s Arguments Concerning Law of the Case Are Incorrect
              and Ignore Cases Cited by Repsol................................................................................7

       C.     Because Repsol Is Entitled to a Jury Trial, the Claims Are Stern
              Claims and Should Be Withdrawn Now Because Otherwise Courts
              Would Have to Hear It Twice ......................................................................................9

III.     CONCLUSION ............................................................................................................... 13
  Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 3 of 16 PageID #: 77
                                                                               ii


                                     TABLE OF AUTHORITIES

                                                                       Page(s)
Cases

Bandai Am. Inc. v. Bally Midway Mfg. Co.,
   775 F.2d 70 (3d Cir. 1985), cert. denied, 475 U.S. 1047 (1986)          6-7

Diaz v. Indian Head, Inc.,
   686 F.2d 558 (7th Cir. 1982)                                                7

In re Baldwin-United Corp.,
    57 B.R. 751 (S.D. Ohio 1985)                                            11

In re Mahlmann,
    149 B.R. 866 (N.D. Ill. 1993)                                           11

In re Maxus Energy Corporation,
    597 B.R. 235 (Bankr. D. Del. 2019)                                         7

In re Sevko, Inc.,
    143 B.R. 114 (N.D. Ill. 1992)                                           11

Northern Pipeline Construction Co. v. Marathon Pipe Line Co.,
   458 U.S. 50 (1982)                                                          9

Stern v. Marshall,
    564 U.S. 462 (2011)                                                  2, 8-9

Transcon. Refrigerated Lines, Inc. ex rel. Young v. New Prime, Inc.,
   No. 1:13-CV-2163, 2013 WL 5937963 (M.D. Pa. Nov. 5, 2013)             11-12

United States ex rel. Petratos v. Genentech Inc.,
   855 F.3d 481 (3d Cir. 2017)                                                 7

United States v. Fine,
   243 F. Supp. 785 (S.D.N.Y. 1965)                                            8

United States v. Int'l Bldg. Co.,
   345 U.S. 502 (1953)                                                         6

Rules and Statutes

28 U.S.C. § 157(d)                                                             1

Fed. R. Bankr. P. 9033(d)                                                   10

Fed. R. Civ. P. 54(b)                                                          8
     Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 4 of 16 PageID #: 78
                                                                                                  1


I.     SUMMARY OF ARGUMENT

         1.      In an attempt to distract from the serious constitutional issues raised by Repsol1,

the Consolidated Opposition of Maxus Liquidating Trust to Defendants’ Motions for Withdrawal

of the Reference (D.I. 5) (the “Answering Brief”) advances legal arguments wholly unsupported

by statutes or case law while misapprehending the prior history of the Debtors’ bankruptcy cases.

Repsol established in its Opening Brief that withdrawal of the reference is warranted under these

facts and that this Court is the appropriate tribunal to oversee this adversary proceeding.

         2.      To overcome this, the MLT claims that mandatory abstention is unavailable

because Repsol—an entity that was not a creditor of the Debtors—is somehow bound by the

various environmental settlements entered into by the Debtors in connection with the Plan. This

is incorrect and would set dangerous new precedent. The MLT unabashedly omits from its

Answering Brief that the Debtors (as predecessors to the MLT) previously argued that Repsol

had no standing to object to the Plan as it was neither a creditor nor equity holder of the Debtors.

To now argue that Repsol is bound by settlements to which it was not a party, had no interest in,

and had no standing to contest is meritless. Moreover, the Debtors’ settlement of environmental

claims neither binds Repsol—because Repsol was not a party to such settlements and had its

rights specifically preserved by the Plan—nor changes the fact that the determination of damages

on Count I of the Complaint will require substantive consideration of CERCLA, which the MLT

does not dispute in its Answering Brief. Thus, mandatory withdrawal of the reference is required

by section 157(d) of Title 28.

1
         Terms used but not otherwise defined herein shall have the meanings ascribed to them in
         the Repsol Defendants’ Motion for Withdrawal of the Reference, dated June 7, 2019
         (D.I. 1 in C.A. No. 19-1073-RGA and A.D.I. 181 in Adv. Proc. No. 18-50489-CSS) (the
         “Motion”) and the Repsol Defendants’ Memorandum of Law in Support of Withdrawal of
         the Reference, dated June 7, 2019 (D.I. 1 in C.A. No. 19-1073-RGA and A.D.I. 182 in
         Adv. Proc. No. 18-50489-CSS) (the “Opening Brief”).
  Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 5 of 16 PageID #: 79
                                                                                                       2


        3.       The MLT next claims that the Bankruptcy Court’s prior decisions bind this

Court under the law of the case doctrine. This is also incorrect. The Third Circuit has made

clear that law of the case doctrine has no bearing on the revisiting of determinations made in

interlocutory orders. Not only does the MLT fail to address this binding precedent cited by

Repsol, but the MLT also fails to cite any cases of its own to support its assertion that the law of

the case doctrine applies here. Thus, withdrawal of the reference is not foreclosed by any of the

Bankruptcy Court’s prior decisions.

        4.       The MLT next contends that Repsol’s right to a jury trial does not require that

the reference be withdrawn now. This argument misunderstands the interplay between the

Supreme Court’s decisions in Stern and Granfinanciera. The primary basis for Repsol’s request

to withdraw the reference now is based upon the fact that that the Bankruptcy Court is both

statutorily incapable of empaneling a jury and conducting a jury trial as well as constitutionally

incapable of entering final orders on any of the Counts set forth in the Complaint. Because of

this, the Bankruptcy Court will be unable to rule on any substantive motions on a final basis from

this point forward. It is thus in the best interest of all of the parties, as well as in the interests of

judicial economy, to have this proceeding litigated once, in front of a court of competent

jurisdiction—this Court.

        5.       Finally, although the MLT claims otherwise, the Motion is clearly timely. The

filing of the Motion prior to the filing of an answer would have been imprudent and inefficient.

If the Bankruptcy Court had disposed of the Complaint via dismissal or abstention in the very

early stages of the adversary proceeding, this Court would not have had to be burdened with any

substantive matters. However, now that this proceeding is beyond the initial preliminary stages

of litigation, the litigation will necessarily have to be decided on the merits—merits which the
  Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 6 of 16 PageID #: 80
                                                                                                   3


Bankruptcy Court is constitutionally and statutorily incapable of considering. Additionally, the

MLT is unable to claim that withdrawal of the reference now would prejudice it in any way,

particularly when discovery will not be completed until May 29, 2020 under the current schedule

and no trial dates have been set. Thus, now is the time for this Court to withdraw the reference,

and Repsol’s motion is not too late.

II.   REPLY

       A.      The Trust’s Arguments Alleging the Unavailability of
               Mandatory Abstention Disregard the Plan and Ignore Binding
               Third Circuit Precedent.

                  Mandatory abstention on the Alter Ego Claim is warranted because resolution of

the claim will require “substantial and material consideration of federal law outside the

Bankruptcy Code.” Notably, the MLT does not refute that it seeks to impose on Repsol the

direct claims of environmental creditors against the Debtors, consisting of, at the least, hundreds

of millions of dollars of environmental liabilities, most of which is asserted under CERCLA.

Instead, the MLT takes a different tack—it claims that Repsol’s right to dispute these

environmental claims has been estopped or has otherwise lapsed. This assertion is baseless and

contradicted by both the relevant facts and the applicable law.

                  First, the plain language of section XI.J. of the Plan preserved Repsol’s rights to

dispute the environmental claims the MLT asserts were settled in the Plan. As specifically noted

in its Opening Brief, Repsol negotiated the following language which was added to the

confirmed Plan:

               Notwithstanding anything to the contrary set forth in the Plan, the Plan
               Supplement or the Confirmation Order, nothing contained therein . . .
               shall have any precedential, preclusive or other effect against any of the
               Repsol Entities in any litigation, including with respect to any Cause of
               Action preserved under the Plan . . . and the rights, claims and defenses
               of the Repsol Entities and all other parties to any such litigation are
               specifically preserved.
    Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 7 of 16 PageID #: 81
                                                                                                4


Plan § XI.J. (emphasis added). This language was added to the Plan two days before the hearing

to consider confirmation of the Plan, see Notice of Filing of Blackline of Changed Pages in

Amended Plan, (Case No. 16-11501-CSS; D.I. 1452) at 16, in settlement of Repsol’s objection to

the Plan as noted at the confirmation hearing, see Transcript of May 22, 2017 Hearing, In re

Maxus Energy Corporation et al., Case No. 16-11501-CSS, D.I. 1475 at 12:24-25, 16:22-17:10.

The plain language was added specifically to preserve Repsol’s rights in any then-pending and,

any future litigation, like this one.2

                 It is impossible to read the provision in section XI.J. (or section XV.P.) of the

Plan and come to the conclusion that it does not fully preserve Repsol’s rights to challenge the

environmental claims. This litigation is undeniably one of the “Cause[s] of Action preserved

under the Plan.” To the extent that the amount of damages asserted against Repsol is to be

measured by the quantum of claims asserted against the Debtors, Repsol has the constitutional

right to contest such claims. As explained in the Opening Brief, determination of the validity

and value of these claims—all of which relate to pollution that occurred years prior to Repsol

acquiring an indirect ownership interest in the Debtors—will require consideration of CERCLA

standards of liability. Moreover, the determination of whether joint and several liability is

available against the alleged alter egos of the Debtors for environmental damage and cleanup

costs for which numerous other PRPs may be responsible, or whether some liability must instead
2
        Another of the resolutions of various objections to the Plan was section XV.P of the Plan
        entitled “No Impact on Other Litigation,” which provides:
                Neither the allowance or disallowance of any Claim against any Debtor in
                these Chapter 11 Cases, nor the allowed amount of any Claim, shall have
                any precedential, preclusive or other effect, including as a purported
                measure of any valuation or damages, against any person or entity in any
                litigation, including in any Causes of Action preserved under the Plan
                (including the YPF Causes of Action, the Repsol Causes of Action and the
                Preserved Contribution Claims).
        Plan § XV.P. The plain language of this provision also preserves Repsol’s ability to
        challenge the environmental claims.
    Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 8 of 16 PageID #: 82
                                                                                                5


be apportioned to such PRPs, will require substantial and material consideration of CERCLA

sufficient to require withdrawal of the reference.

                Additionally, the MLT’s assertion in its Answering Brief that Repsol should

have objected to the settlements embodied in the Plan is baseless.          At the time of the

confirmation of the Plan, Repsol was neither a creditor nor an equity holder of the Debtors. As

such, Repsol was an unrelated third party to those settlements and to most of the confirmation

process. Repsol only participated in connection with confirmation of the Plan to protect and

preserve its rights in current and potential future litigation, nothing more.3     If Repsol had

attempted to raise any objections to the settlements, the Debtors (as the predecessors in interest

to the MLT) would have certainly contested Repsol’s standing to raise such objections. In fact,

the Debtors did raise this standing objection. See Plan Proponents’ Memorandum of Law in

Support of Confirmation of Amended Chapter 11 Plan of Liquidation Proposed by Maxus

Energy Corporation, et al. and the Official Committee of Unsecured Creditors and Omnibus

Reply to Objections Thereto (Case No. 16-11501-CSS; D.I. 1433) at ¶ 91 (“Notably, Repsol is

neither a creditor nor an equity holder of the Debtors, and thus has no standing to prosecute such

an objection to Confirmation of the Plan.”). For the MLT to now argue now that Repsol should

have objected to the settlements at the confirmation hearing while the Debtors were arguing at

the confirmation hearing that Repsol did not have standing is nothing more than gamesmanship

and should be rejected.




3
        In fact, as noted in its Opening Brief, when Repsol was involuntarily wrangled into the
        bankruptcy cases by the removal and transfer of the New Jersey Lawsuit to the
        Bankruptcy Court—claims in which Repsol had prevailed on dismissal and summary
        judgment—Repsol immediately sought abstention and remand from the Bankruptcy
        Court, which was granted as set forth in the Bankruptcy Court’s opinion (Adv. Proc. No.
        16-51025-CSS; A.D.I. 42) and order (Adv. Proc. No. 16-51025-CSS; A.D.I. 43).
    Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 9 of 16 PageID #: 83
                                                                                                6


                 Moreover, the notion that a non-creditor and non-party-in-interest, such as

Repsol, should have filed objections to each and every claim asserted against the Debtors’ estates

and to each settlement proposed by the Debtors of those claims is nonsensical and

unprecedented. Under the MLT’s theory, Repsol would have been forced to object to each claim

and settlement on the chance that some party in the future—on the Debtors’ behalf—might assert

that Repsol was liable for such claims as the Debtors’ alter ego.4 Such a process would unduly

burden courts and parties with unnecessary expenditures of time and money. The Debtors’

settlements with their environmental creditors—made when the Debtors had no ability to even

pay the claims—only served to fix the relative positions of the Debtors’ creditors in terms of

their recoveries; nothing more. None of the cases cited by the MLT stand for the proposition that

the amount of a claim agreed to in a settlement between a debtor and a claimant can be

unilaterally imposed upon a third party that is a stranger to that settlement.

                 Rather, Third Circuit precedent supports that Repsol still possesses the right to

contest these claims in the context of the Alter Ego Claim. When it comes to the effect of such

settlements on third parties, the Third Circuit has stated that, “[s]ettlement agreements involve

claim preclusion [res judicata], not issue preclusion [collateral estoppel].” Bandai Am. Inc. v.

Bally Midway Mfg. Co., 775 F.2d 70, 74 (3d Cir. 1985), cert. denied, 475 U.S. 1047 (1986)

(citing United States v. Int’l Bldg. Co., 345 U.S. 502, 505-06 (1953)). Although it is true that

“[i]n subsequent litigation between the parties to a settlement agreement resulting in a consent

decree, litigation of issues resolved in the agreement is precluded,” id. (citations omitted), the

Third Circuit found that this “rule has no application, however, to [a party], which was not a
4
        As explained in the Opening Brief, the only known alter ego claim against Repsol at the
        time of confirmation of the Plan had been asserted by OCC against Repsol in the New
        Jersey Lawsuit; however, even this claim was not at issue during confirmation since this
        alter ego claim had been dismissed by the New Jersey court prior to the filing of the
        Debtors’ bankruptcy cases.
 Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 10 of 16 PageID #: 84
                                                                                                7


party to the settlement agreement” and “was expressly excluded from … agreement.” See id. at

75 (emphasis added).

                Accordingly, the Debtors’ settlements with creditors do not prevent Repsol from

challenging any of the underlying environmental claims to the extent the Trust seeks to impose

liability on them against Repsol based on purported alter ego. Although the environmental

settlements set forth in the Plan have the same preclusive force as a judicial decree (as noted in

the cases cited by the MLT), the second element of res judicata is not satisfied because Repsol

was not a party to the settlement agreement. See 775 F.2d at 74. Therefore, Repsol has no

impediment to challenging the environmental claims being asserted against it in connection with

the Alter Ego Claim in Count I of the Complaint. Thus, mandatory abstention is appropriate for

the reasons set forth in the Opening Brief.

       B.      The Trust’s Arguments Concerning Law of the Case Are
               Incorrect and Ignore Cases Cited by Repsol

                The MLT’s next argument is that this Court is unable to revisit the Bankruptcy

Court’s findings regarding the “core” or “non-core” nature of the Counts of the Complaint due to

prior interlocutory orders of the Bankruptcy Court. This assertion is unsupported by the law and

common sense.

                The Bankruptcy Court’s prior decisions do not bind this Court under the law of

the case doctrine. Although the Bankruptcy Court ruled that the Alter Ego Claim, the Unjust

Enrichment Claim, and the Civil Conspiracy Claim were core claims in a prior opinion, see In re

Maxus Energy Corporation, 597 B.R. 235, 243-244 (Bankr. D. Del. 2019), the Bankruptcy Court

did not make an ultimate, final ruling on this (or any other) issue. As previously discussed in

Repsol’s Opening Brief, the law of the case doctrine is inapplicable before final judgment. See

United States ex rel. Petratos v. Genentech Inc., 855 F.3d 481, 493 (3d Cir. 2017) (noting that
    Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 11 of 16 PageID #: 85
                                                                                                   8


law of the case doctrine has no bearing on the revisiting of interlocutory orders); Diaz v. Indian

Head, Inc., 686 F.2d 558, 562 (7th Cir. 1982) (holding that a judge’s interlocutory decisions can

be reviewed and repealed at any time).

                Even if the law of the case doctrine were somehow applicable, this Court could

still rule differently because a court is always free to reconsider and reverse itself on a prior

ruling if such ruling was erroneous. See United States v. Fine, 243 F. Supp. 785, 787 (S.D.N.Y.

1965) (“When it has been brought to the attention of a court that it was in error. . . the court has

an obligation to change its decision.”); see Fed. R. Civ. P. 54(b) (providing that all decisions are

“subject to revision at any time before the entry of judgment adjudicating all the claims and the

rights and liabilities of all the parties.”). Here, the argument for not applying the law of the case

doctrine is even stronger since it was the Bankruptcy Court, not this Court, that ruled that the

Alter Ego Claim, the Unjust Enrichment Claim, and the Civil Conspiracy Claim were core

claims, and applications to withdraw the reference are made in the first instance to this Court.

Additionally, as detailed in the Opening Brief, because the Bankruptcy Court made its findings

regarding the “core” or “non-core” nature of the Counts of the Complaint without analyzing the

causes of action in accordance with the Supreme Court precedent set forth in the Granfinanciera,

Tull and Simler cases, this Court should reconsider the Bankruptcy Court’s interlocutory rulings

on this point, which Repsol respectfully submits are clearly erroneous.5 Thus, law of the case

doctrine is no bar to this Court’s withdrawal of the reference.




5
        Indeed, Repsol sought leave to appeal these very issues, which is currently pending
        before this Court. See Repsol Defendants’ Motion for Leave to Appeal, dated March 12,
        2019, C.A. No. 19-mc-63-RGA (D.I. 1).
    Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 12 of 16 PageID #: 86
                                                                                                     9


        C.     Because Repsol Is Entitled to a Jury Trial, the Claims Are
               Stern Claims and Should Be Withdrawn Now Because
               Otherwise Courts Would Have to Hear It Twice

                 The MLT’s next argument is that Repsol’s right to a jury trial does not mean that

the reference should be withdrawn now. This argument misunderstands the interplay between

the Supreme Court’s decisions in Stern and Granfinanciera. Repsol’s request to withdraw the

reference now is based upon the fact that that the Bankruptcy Court is not only constitutionally

incapable of entering final orders on any of the Counts set forth in the Complaint but is also

statutorily incapable of empaneling a jury and conducting a jury trial. Because of this, the

Bankruptcy Court will be unable to rule on any substantive motions from this point forward on a

final basis and will be unable to see the case through to trial.6

               The Supreme Court has made clear that where an action is effectively a private

action at law seeking damages to augment the bankruptcy estates, bankruptcy courts cannot

finally adjudicate such matters. Northern Pipeline Construction Co. v. Marathon Pipe Line Co.,

458 U.S. 50 (1982). Here, the MLT’s suit is fundamentally a private action at law seeking

damages to augment the Debtors’ estates. It is no different than the contract action at law

seeking damages to augment the bankruptcy estate in Marathon which the Supreme Court held

could not be finally adjudicated by a bankruptcy court. Simply stated, the Bankruptcy Court

does not have the constitutional authority to enter a final judgment in this action because the

determination of the MLT’s Claims is not necessary to resolve the claims-allowance process. In

Stern v. Marshall, the United States Supreme Court held that even though bankruptcy courts are
6
        Repsol recognizes that it is this Court’s historical practice to leave pre-trial matters to the
        Bankruptcy Court even in situations where a party may have a right to a jury trial or the
        Bankruptcy Court lacks the constitutional authority to enter final orders. Repsol
        respectfully submits that in a unique situation like this, where not only is mandatory
        withdrawal warranted but also the Bankruptcy Court is lacking the constitutional and
        statutory authority to enter final orders or conduct a trial, the Court should withdraw the
        reference immediately.
 Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 13 of 16 PageID #: 87
                                                                                                 10


statutorily authorized to enter final judgment on certain types of bankruptcy related claims,

Article III of the Constitution prohibits bankruptcy courts from finally adjudicating certain of

those claims. 564 U.S. 462 (2011). This is the case here with all of the Claims—the Alter Ego

Claim, the Fraudulent Transfer Claims, the Unjust Enrichment Claim, and the Conspiracy Claim.

               If withdrawal of the reference is not granted now, dispositive motions would be

inefficiently litigated for the first time before the Bankruptcy Court, and then a second time

before this Court on de novo review. Even though a Bankruptcy Court can issue proposed

findings of fact and conclusions of law for this Court’s consideration on dispositive motions,

Bankruptcy Rule 9033(d) provides that this Court is authorized and required to “receive further

evidence” to conduct a proper de novo review. This results in recurrent litigation, burdening

both the judiciary and the parties. In contrast, immediate withdrawal ensures that this matter is

litigated only once.

               The delay and costs to the parties also favors immediate withdrawal. This matter

can only be resolved by one of two methods: (1) through dispositive motions; or (2) trial before a

jury. Under either scenario, this matter must be heard and decided by this Court. Having the

Bankruptcy Court keep the matter would only create delay and additional costs to the parties as

they would have two rounds of litigation rather than a single proceeding before this Court.

               It is thus in the best interest of all of the parties, as well as in the interests of

judicial economy, to have this proceeding litigated once, in front of a court of competent

jurisdiction—namely this Court.

       D.      The Motion Is Timely.

               Finally, the MLT is incorrect when it asserts that the Motion is untimely. In

determining whether a motion to withdraw reference is timely, courts consider whether a finding

of timeliness would cause prejudice to the other party after reviewing the facts. Prejudice is the
    Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 14 of 16 PageID #: 88
                                                                                             11


overarching concern for courts when conducting a timeliness analysis. Putting aside for the

moment that holding the Motion to be untimely would cause Repsol to unreasonably forfeit its

Seventh Amendment right to a jury trial, the Motion should be considered timely as it was filed

at the first reasonable opportunity given the facts of this proceeding and would cause the MLT

no undue prejudice. Filing the Motion prior to a decision on the motions to dismiss and abstain,

as the MLT suggests Repsol should have done, would have been imprudent and inefficient.

Thus, the analysis should not be conducted from the moment the Complaint was filed or even

when Repsol knew of grounds for removal, but rather when the Bankruptcy Court denied the

motions to abstain and dismiss. As various courts have allowed delays of up to three years, a

delay of four months following the denial of the motions to dismiss and abstain must be

considered timely.7

               The threshold question in a timeliness analysis is when the party became aware of

the grounds for removal. See In re Mahlmann, 149 B.R. 866, 869 (N.D. Ill. 1993). In addition,

as the court in In re Baldwin-United Corp. noted, the underlying proceedings are also an

important consideration. 57 B.R. 751, 753 (S.D. Ohio 1985). Thus, a change of circumstances

during the delay between attaining knowledge of the grounds and filing of the motion to

withdraw reference influences this factor. See Transcon. Refrigerated Lines, Inc. ex rel. Young

v. New Prime, Inc., 2013 WL 5937963, at *4 (M.D. Pa. Nov. 5, 2013).

               For instance, in In re Sevko, the court noted that while the moving party was

aware of the grounds for withdrawal earlier in the case, such knowledge did not weigh against a

7
        Additionally, counsel for Repsol informed the Bankruptcy Court and counsel for the
        MLT months ago that Repsol would move for withdrawal of the reference once the
        Bankruptcy Court had ruled on the pending motions for abstention and removal. The
        MLT did not voice any disapproval of Repsol’s position at that time. See Transcript of
        April 10, 2019 Hearing, In re Maxus Energy Corporation et al., Adv. Proc. No. 18-
        50489-CSS, A.D.I. 150 at 19:12-15.
 Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 15 of 16 PageID #: 89
                                                                                                 12


finding of timeliness because the party was awaiting a decision on a motion to dismiss. See In re

Sevko, Inc., 143 B.R. 114, 116 (N.D. Ill. 1992). Similarly, in Transcontinental Refrigerated

Lines, a motion to withdraw was deemed timely three years after the commencement of the case,

but only two months after the bankruptcy court had issued a determination on subject matter

jurisdiction.   The court noted that a motion to withdraw reference filed before such a

determination could have resulted in parallel and inconsistent litigation. Transcontinental, 2013

WL 5937963, at *4. Courts in this district have withdrawn the reference even where the

proceeding had been pending for over two years, In re American Classic Voyages Co., 337 B.R.

509, 512 (D. Del. 2006), or where the request was made within two months prior to trial, In re

Winstar Communications, 321 B.R. 761, 764 (D. Del. 2005).

                Finally, courts in this district have noted that the main purpose of the timeliness

provision is “to prevent unnecessary delay and stalling tactics.” In re AgFeed USA, LLC, 565

B.R. 556, 565 (D. Del. 2016) (quotations omitted). In this district there is no per se rule at which

a motion to withdraw the reference becomes untimely—the inquiry instead depends on the facts

and circumstances of the case. In this instance, there can be no prejudice in allowing the

withdrawal to occur now. The current Case Management Plan and Scheduling Order (Adv.

Proc. No. 18-50489-CSS; A.D.I. 151) (the “Scheduling Order”), entered on April 11, 2019 by

the Bankruptcy Court, does not have discovery ending until May 29, 2020 and only schedules “a

status conference on August 19, 2020 to set a pre-trial schedule.” Id. at ¶¶ 3(c)(v), 3(e). In

addition to not specifying any pre-trial or trial dates, the Scheduling Order specifically reserves

“the issue of whether the trial of this matter will take place in this Court.” Id. By its plain

language, the Bankruptcy Court’s own Scheduling Order, entered less than three months before
 Case 1:19-cv-01073-RGA Document 6 Filed 08/05/19 Page 16 of 16 PageID #: 90
                                                                                                 13


the filing of Repsol’s Motion, contemplates the possibility of withdrawal of the reference of the

matter.

               Accordingly, the filing of this Motion, a mere four months after the denial of the

motion to dismiss and well over a year until trial, should be considered timely.

III.   CONCLUSION

               For the reasons set forth above and in the Opening Brief, Repsol respectfully

requests that this Court grant the Motion and withdraw the order of reference for this adversary

proceeding on the grounds that the Bankruptcy Court does not have constitutional authority to

enter final orders in this matter, Repsol has demanded a jury trial to which it has a constitutional

right, Repsol does not consent to a jury trial before the Bankruptcy Court, and the Complaint

requires substantial and material consideration of federal environmental law.

Dated: August 5, 2019                         Respectfully submitted,
       Wilmington, Delaware
                                              /s/ Daniel B. Butz
                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                              Robert J. Dehney (No. 3578)
                                              Curtis S. Miller (No. 4583)
                                              Daniel B. Butz (No. 4227)
                                              1201 North Market Street
                                              P.O. Box 1347
                                              Wilmington, Delaware 19899-1347
                                              Telephone: (302) 658-9200
                                              Facsimile: (302) 658-3989

                                              - and -

                                              WEIL, GOTSHAL & MANGES LLP
                                              Edward Soto
                                              1395 Brickell Avenue
                                              Suite 1200
                                              Miami, Florida 33131
                                              Telephone: (305) 577-3100
                                              Facsimile: (305) 374-7159

                                              Attorneys for Repsol Defendants
12989891.7
